UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1852


LENTON CREDELLE BROWN,

                     Plaintiff - Appellant,

              v.

BARBARA GIBSON, State of North Carolina, Human Resources; ERICA A. HOOKS,
North Carolina Department of Public Safety, individually; JOSH STEINS, State of North
Carolina; DENNIS DANIELS, Maury Correctional Superintendent, individually; GARY
PARKS, Personnel Administrator, Maury Correctional, individually; JOHN GRAY,
Lieutenant, Maury Correctional, individually; JOHN HERRING, Assistant
Superintendent, Maury Correctional, individually; CAPTAIN WATSON, Maury
Correctional, individually; JAMIE COBB, Captain, Maury Correctional, individually;
CHRISTIAN THOMAS RUSSELL, Sergeant, Maury Correctional, individually;
SYNDEY SMITH, Assistant Unit Manager, Maury Correctional, individually; TIFFANY
KERNER, NC DPS EEO Investigator, individually; GLORIA ELLERBE, NC DPS EEO
Investigator, individually; JOHANNA FARR COOKE, Nurse, Vidant Medical,
individually; THE DEPARTMENT OF PUBLIC SAFETY MAURY CORRECTIONAL
INSTITUTION; VIDANT MEDICAL,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:17-cv-00180-FL)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Lenton Credelle Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Lenton Credelle Brown appeals the district court’s orders dismissing his civil

complaint. We have reviewed the record and find no reversible error. Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal. Brown v. Gibson, No.

4:17-cv-00180-FL (E.D.N.C. July 1, 2019; July 25, 2019).         We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3